                      Case 2:19-cv-00832-JCM-VCF Document 78 Filed 02/20/20 Page 1 of 6



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    FREMONT EMERGENCY SERVICES                            Case No. 2:19-CV-832 JCM (VCF)
                      (MANDAVIA), LTD., et al.,
                 8                                                                              ORDER
                                                            Plaintiff(s),
                 9
                             v.
               10
                      UNITEDHEALTH GROUP, INC., et al.,
               11
                                                          Defendant(s).
               12
               13
                             Presently before the court is plaintiffs’ Fremont Emergency Services; Team Physicians of
               14
                      Nevada-Mandavia; Crum, Stefanko and Jones, Ltd. dba Ruby Crest Emergency Medicine
               15
               16     (“plaintiffs”) amended motion to remand.         (ECF No. 49).      Defendant United Healthcare

               17     Insurance Company (“United”) filed a response (ECF No. 64), to which plaintiffs replied (ECF
               18     No. 71).
               19
                      I.     Background
               20
                             Plaintiffs are professional emergency medical service groups that staff the emergency
               21
               22     departments at hospitals and other facilities throughout Nevada. (ECF No. 40 at 5). Plaintiffs

               23     have been providing emergency services and care to patients in the emergency department,
               24     regardless of an individual’s insurance coverage or ability to pay. Id.
               25
                             United and plaintiffs have never had a written agreement governing the rates of
               26
                      reimbursement for emergency services rendered. Id. at 6. Nonetheless, plaintiffs have submitted
               27
               28     claims to United seeking reimbursement for emergency care and United has routinely paid them.


James C. Mahan
U.S. District Judge
                      Case 2:19-cv-00832-JCM-VCF Document 78 Filed 02/20/20 Page 2 of 6



                1     Id. at 10. From 2008–2017, United normally paid plaintiffs at a range of 75–90%. Id. However,
                2     beginning in 2019, United continued to pay the claims submitted but reduced the rates of
                3
                      reimbursement to levels ranging from 12–60%, below the usual and customary rates. Id.
                4
                             Plaintiffs’ amended complaint asserts eight state law causes of action, all stemming from
                5
                6     United’s alleged underpayment of claims. Id. at 32–44. Plaintiffs originally brought suit against

                7     United in the Eighth Judicial District Court, and United timely removed the action. (ECF No. 1).
                8     Plaintiffs now move to remand the case. (ECF No. 49).
                9
                      II.    Legal Standard
              10
                             Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the
              11
              12      district courts of the United States have original jurisdiction, may be removed by the defendant

              13      or the defendants, to the district court of the United States for the district and division embracing
              14      the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal court is presumed to
              15
                      lack jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.
              16
                      v. Confederated Tribes of Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).
              17
              18             Upon notice of removability, a defendant has thirty days to remove a case to federal court

              19      once he knows or should have known that the case was removable. Durham v. Lockheed Martin
              20      Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not
              21
                      charged with notice of removability “until they’ve received a paper that gives them enough
              22
                      information to remove.” Id. at 1251.
              23
              24             Specifically, “the ‘thirty day time period [for removal] . . . starts to run from defendant’s

              25      receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts
              26      necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty
              27
                      Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day
              28

James C. Mahan
U.S. District Judge                                                   -2-
                      Case 2:19-cv-00832-JCM-VCF Document 78 Filed 02/20/20 Page 3 of 6



                1     clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,
                2     order or other paper’ from which it can determine that the case is removable. Id. (quoting 28
                3
                      U.S.C. § 1446(b)(3)).
                4
                             A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §
                5
                6     1447(c). On a motion to remand, the removing defendant faces a strong presumption against

                7     removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental
                8     Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67
                9
                      (9th Cir. 1992).
              10
                      III.   Discussion
              11
              12             As an initial matter, United bears the burden of proving that plaintiffs’ complaint contains

              13      a cause of action within this court’s jurisdiction. “In scrutinizing a complaint in search of a
              14      federal question, a court applies the well-pleaded complaint rule.” Ansley, 340 F.3d at 861
              15
                      (citing Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987)). “For removal to be appropriate
              16
                      under the well-pleaded complaint rule, a federal question must appear on the face of a properly
              17
              18      pleaded complaint.” Id. (citing Rivet v. Regions Bank of La., 522 U.S. 470, 475 (1998)).

              19             The “well-pleaded complaint rule” governs federal question jurisdiction.          This rule
              20      provides that district courts can exercise jurisdiction under 28 U.S.C. § 1331 only when a federal
              21
                      question appears on the face of a well-pleaded complaint. See, e.g., Caterpillar Inc. v. Williams,
              22
                      482 U.S. 386, 392 (1987). Thus, a plaintiff “may avoid federal jurisdiction by exclusive reliance
              23
              24      on state law.” Id. Moreover, “an anticipated or actual federal defense generally does not qualify

              25      a case for removal[.]” Jefferson County v. Acker, 527 U.S. 423, 431 (1999).
              26             Although plaintiffs bring claims solely under state law, United argues that removal is
              27
                      proper under 28 U.S.C § 1441 based on the exception of complete preemption by § 502(a) of
              28

James C. Mahan
U.S. District Judge                                                  -3-
                      Case 2:19-cv-00832-JCM-VCF Document 78 Filed 02/20/20 Page 4 of 6



                1     ERISA. For the reasons set forth below, the court finds that defendant’s asserted basis for
                2     removal is improper and grants plaintiffs’ motion to remand.
                3
                               “ERISA is one of only a few federal statutes under which two types of preemption may
                4
                      arise: conflict preemption and complete preemption.” Conn. State Dental Ass’n v. Anthem
                5
                6     Health Plans, Inc., 591 F. 3d 1337, 1343 (11th Cir. 2009). While conflict preemption is a

                7     defense to preempted state law claims, the doctrine does not normally allow for removal to
                8     federal court. See Aetna Health Inc. v. Davila, 542 U.S. 200, 207 (2004). On the other hand,
                9
                      complete preemption is a judicially recognized exception to the well-pleaded complaint rule that
              10
                      allows removal of claims within the scope of ERISA § 502(a) to federal court. Davila 542 U.S.
              11
              12      at 209; Marin General Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 945 (9th Cir.

              13      2009).
              14               In Davila, the Supreme Court established a two-pronged test to determine whether a state
              15
                      law claim is completely preempted by ERISA. Davila, 542 U.S. at 210. Complete preemption
              16
                      exists only when (1) a plaintiff “could have brought his claim under ERISA § 502(a)(1)(b),” and
              17
              18      (2) “there is no other independent legal duty that is implicated by a defendant’s actions.” Id. at

              19      210. The test is conjunctive; a claim is completely preempted only if both prongs are satisfied.
              20      Marin, 581 F.3d at 947.
              21
                               Under prong 1 of the Davila test, the Ninth Circuit has distinguished between claims
              22
                      involving the “right to payment” and claims involving the proper “amount of payment.” Blue
              23
              24      Cross of Cal. v. Anesthesia Care Assocs. Med. Grp., Inc., 187 F.3d 1045, 1051 (9th Cir. 1999).

              25      Claims involving the “right to payment” generally fall within the scope of § 502(a)(1)(b), while
              26      claims involving the “amount of payment” generally fall outside the scope of § 502(a)(1)(b). Id.
              27
              28

James C. Mahan
U.S. District Judge                                                  -4-
                      Case 2:19-cv-00832-JCM-VCF Document 78 Filed 02/20/20 Page 5 of 6



                1     Although Blue Cross preceded Davila, the Ninth Circuit has expressly found that its analysis and
                2     holding are consistent with the Davila framework and remain good law. Marin, 581 F.3d at 948.
                3
                             Here, plaintiffs allege claims disputing the amount of payment from United. (ECF No.
                4
                      40). They do not contend they are owed an additional amount from the patients’ ERISA plans.
                5
                6     See id. Instead, they allege these claims arise from their alleged implied-in-fact contract with

                7     United. Id.
                8            United attempts to distinguish the implied-in-fact contract from other types of contracts
                9
                      referenced in the case law. (ECF No. 64). However, Nevada courts have found that implied-in-
              10
                      fact agreements and express agreements have the same legal effects. See Magnum Opes Constr.
              11
              12      v. Sanpete Steel Corp., 2013 WL 7158997 (Nev. 2013); Certified Fire Prot. Inc. v. Precision

              13      Constr., 283 P. 3d 250, 256 (Nev. 2012).
              14             Consequently, the court finds that plaintiffs’ claims fall outside the scope of § 502(a) of
              15
                      ERISA, failing prong 1 of the Davila test. No further analysis under Davila is necessary.
              16
                      Plaintiffs’ motion to remand is granted.
              17
              18             Additionally, while plaintiffs correctly indicate that 28 U.S.C § 1447(c) allows the court

              19      to impose attorney’s fees and costs on a party who improperly removes a case to federal court,
              20      “Congress has unambiguously left the award of fees to the discretion of the district court.” Gotro
              21
                      v. R & B Realty Group, 69 F.3d 1485, 1487 (9th Cir. 1995) (citing Moore v. Permanente Medical
              22
                      Group, 981 F.2d 443, 446 (9th Cir. 1992). There was a reasonable dispute concerning whether
              23
              24      the complete preemption exception under ERISA § 502 applied to the claims. Therefore, the

              25      court declines to award attorney’s fees to the plaintiffs.
              26      ...
              27
                      ...
              28

James C. Mahan
U.S. District Judge                                                    -5-
                      Case 2:19-cv-00832-JCM-VCF Document 78 Filed 02/20/20 Page 6 of 6



                1     IV.   Conclusion
                2           Accordingly,
                3
                            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiffs’ amended
                4
                      motion to remand (ECF No. 49) be, and the same hereby is, GRANTED.
                5
                6           IT IS FURTHER ORDERED that the matter of Fremont Emergency Services

                7     (Mandavia), Ltd. v. United Healthcare Insurance Company et al., case number 2:19-cv-00832-
                8     JCM-VCF, be, and the same hereby is, REMANDED to the Eighth Judicial District Court.
                9
                            The clerk shall close the case accordingly.
              10
                            DATED February 20, 2020.
              11
              12
                                                                  __________________________________________
              13                                                  UNITED STATES DISTRICT JUDGE

              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                -6-
